Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 11-18 in the reply filed on July 09, 2021 is acknowledged.  Applicant submitted no arguments.
Claims 9, 10, 19 and 20 were withdrawn by the Applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 09, 2021.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 2 is to a sintering temperature however no sintering temperature is found within the specification as filed resulting in insufficient antecedent basis.
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  The claim contains “IPA” without first establishing the meaning.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claims 1, 4, 5, 7, 8 be found allowable, claims 11-15 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the instant claim is indefinite as no sintering temperature is found within the specification as filed and no examples are provided and therefore the ordinary skilled artisan would not be able to determine the metes and bounds of the claim.
Claim 3 recites the limitation "the core-shell nanoparticles comprise NiFe2O4/Y2O3 nanoparticles" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim as there is no yttrium in claim 1.
Claim 4 recites the limitation "the NiFe2O4/ZrO2 nanoparticles" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no NiFe2O4/ZrO2 nanoparticles produced in claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 300°C to 800°C at 5°C/min, and the claim also recites 25°C-150°C at 2°C/min and 150°-300°C at 3°C/min which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner will examine as if Applicant intended a Markush group and if so intended, Applicant should amend the claim accordingly to eliminate confusion.
Regarding Claim 5, the instant claim is to coating the core-shell nanoparticles with one or more electrically conductive materials.  A search of the specification as filed failed to identify any particular material and therefore would represent undue experimentation on the part of the ordinary skilled artisan and therefore is indefinite.
Regarding Claim 6, the instant claim is to measuring magnetic and electrical properties of the core-shell nanoparticles without identifying any particular test to perform and therefore is indefinite.  Additionally, paragraph [0008] of the published application identifies these tests to be conducted on a coated nanoparticle.  As the instant claim does not depend from claim 5, there is insufficient antecedent basis for the limitation as claim 1 has no coating.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
Instant claim 11 is to a method of generating hydrogen however no steps exist which produce hydrogen.
Regarding Claim 12, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 300°C to 800°C at 5°C/min, and the claim also recites 25°C-150°C at 2°C/min and 150°-300°C at 3°C/min which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner will examine as if Applicant intended a Markush group and if so intended, Applicant should amend the claim accordingly to eliminate confusion.
Claim 16 recites the limitation "yielding at least 2.45 ml/g of hydrogen from five thermochemical cycles" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as claim 11 contains no cycles of anything other than formation of the nickel ferrite-zirconia nanoparticles and therefore it is unknown as to what cycle Applicant refers.  Additionally the limitation of 2.45 ml/g has no other designations to inform the ordinary artisan, i.e. grams of what?.  Redox cycles and grams of catalyst will be examined below.
Regarding claim 18, the instant claim is to the second dispersion including IPA with at least 10% pluronic P123.  Is this weight or volume percent and is it of the IPA solution or the total solution?  Any will be examined.
The remaining claims depend from the above claims and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 3, the instant claim refers to an yttrium compound which is not found in claim 1.  
Regarding Claim 17, the instant claim depends from claim 11 which contain FeCl2 and NiCl2 as precursors wherein the instant claim is to generic chloride-based precursors which is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty and further in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615.
	Considering Claims 1 and 3, Lichty discloses the use of nanoparticles of fine alumina or zirconia coated with an M-ferrite such as NiFe2O4 for redox production of hydrogen which may be prepared by a sol-gel processing procedure wherein a thin-walled structure is formed over which the M-ferrite is coated using liquid salts [0011], [0014], [0042], [0044], [0052] and [0064].  It would be obvious to the ordinary skilled 2 is a salt.
Nickel(II) chloride (or just nickel chloride) is the chemical compound NiCl2. The anhydrous salt is yellow, but the more familiar hydrate NiCl2·6H2O is green.
	Lichty does not disclose the sol-gel method using NiCl2 and FeCl2 as the form of the liquid salts and does not disclose utilizing zirconium isopropoxide. 
	Amar discloses a sol-gel process for producing core-shell Ni-ferrite nanoparticles (NiFe2O4) utilizing NiCl2 and FeCl2 which is placed on an yttrium nanoparticle which is utilized in splitting water to produce hydrogen.  These Ni-ferrite nanoparticles were dispersed in a pluronic P123 (identified by the Applicant) surfactant to which the yttrium compound was added along with another surfactant and propylene oxide (organic compound also identified by the Applicant) which formed the gel (increased viscosity).  The resulting gel was calcined (Abstract and Experimental).
Amar does not disclose the use of zirconia.
Bhosale discloses a sol-gel process for forming Ni-ferrite nanoparticles further comprising a zirconia core wherein chloride salts of nickel and iron were combined in ethanol to which propylene oxide was added to form the gel with the gel being calcined.  The calcined Ni-ferrite nanoparticles are then combined with zirconia nanoparticles (Abstract and Experimental).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sol-gel methods of Amar and Bhosale in preparing the Ni-ferrite/zirconia nanoparticles of Lichty for use in generating hydrogen.

333972 Sigma-Aldrich
[AltContent: rect]
Zirconium(IV) propoxide solution
No rating value average rating value is 0.0 of 5. Read 0 Reviews Same page link.
 
(0)
70 wt. % in 1-propanol
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zirconium isopropoxide of Sponchia meets the instant limitation of at least 70%.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zirconium propoxide/1-propanol of Sponchia in the sol-gel process of Lichty in producing the zirconia nanoparticles.  The ordinary skilled artisan would have been motivated to do so as Sponchia teaches that the zirconia nanoparticles formed from this precursor produces uniform nanoparticles [0019]-[0021].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 2, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above.

Amar discloses a sol-gel process as discussed above and that the gel formed is heated for 2 hours at 120°C before calcining (Experimental) which represents the sintering temperature of the instant claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to heat, i.e. sinter, the gel of Lichty as taught by Amar to form a solid particle.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above.
Lichty discloses a sol-gel process for producing an M-ferrite such as NiFe2O4 with zirconia for redox reactions as discussed above and [0051] but Lichty does not disclose the particular sol-gel process steps.
Amar discloses a sol-gel process as discussed above with calcination ranges as encompassed in the instant claim (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcination temperatures to form a solid particle from the gel.

Considering Claim 7, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claims 1 and 4 is explained above.
Lichty discloses a thermochemical water-splitting reactor (Fig. 20).
Considering Claim 8, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claims 1, 4 and 7 is explained above.
Lichty discloses a water-splitting reactor as disclosed above in which the nickel-ferrite-zirconia nanoparticles are placed [0058] with reduction temperatures of about 1000° to 1500°C and oxidation at 800° to 1400°C both of which overlap or encompass the instantly claimed temperatures thereby conducting regeneration and water-splitting [0024].
Although Lichty discloses coating the nanoparticles onto substrates for use in packed bed reactors [0014], Lichty is silent on the use of raschig rings.
Amar discloses a packed-bed reactor utilizing raschig rings (Experimental).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the raschig rings of Amar in the packed bed of Lichty.  The ordinary skilled artisan would be motivated to do so to coat the rings with the nickel-ferrite-zirconia nanoparticles for use in a packed bed reactor.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 as applied to Claim 1 and further in view of Blanco-Esqueda et al. (NPL, Adv. Mater. Sci. Eng, V 2015, pp 1-7, 2015) hereafter Blanco.
Considering claims 5 and 6, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 1 is explained above.
Lichty does not disclose coating the nanoparticles and measuring magnetic and electrical properties.
Blanco discloses nickel-ferrite core-shell particles which are coated with silver/silica and the magnetic properties determined (Experimental).
Therefore it would have been obvious to one of ordinary skill in the art to coat the nickel-ferrite-zirconia of Lichty with the coating of Blanco to avoid their magnetic agglomeration as taught by Blanco (Abstract).

Claims 11, 12 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty and further in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615.
	Considering Claims 11 and 17, Lichty discloses the use of nanoparticles of fine alumina or zirconia coated with an M-ferrite such as NiFe2O4 for redox production of 2 is a salt.
Nickel(II) chloride (or just nickel chloride) is the chemical compound NiCl2. The anhydrous salt is yellow, but the more familiar hydrate NiCl2·6H2O is green.
	Lichty does not disclose the sol-gel method using NiCl2 and FeCl2 as the form of the liquid salts and does not disclose utilizing zirconium isopropoxide. 
	Amar discloses a sol-gel process for producing core-shell Ni-ferrite nanoparticles (NiFe2O4) utilizing NiCl2 and FeCl2 which is placed on an yttrium nanoparticle which is utilized in splitting water to produce hydrogen.  These Ni-ferrite nanoparticles were dispersed in a pluronic P123 (identified by the Applicant) surfactant to which the yttrium compound was added along with another surfactant and propylene oxide (organic compound also identified by the Applicant) which formed the gel (increased viscosity).  The resulting gel was calcined (Abstract and Experimental).
Amar does not disclose the use of zirconia.
Bhosale discloses a sol-gel process for forming Ni-ferrite nanoparticles further comprising a zirconia core wherein chloride salts of nickel and iron were combined in ethanol to which propylene oxide was added to form the gel with the gel being calcined.  The calcined Ni-ferrite nanoparticles are then combined with zirconia nanoparticles (Abstract and Experimental).

Sponchia teaches a method of making zirconia nanoparticles produced by the sol-gen process [0019] and [0020] wherein the process utilizes zirconium isopropoxide in n-propanol also known as isopropanol or IPA is mixed with ethanol with the isopropoxide/n-propanol purchased from Sigma Aldrich (Examples).
333972 Sigma-Aldrich
[AltContent: rect]
Zirconium(IV) propoxide solution
No rating value average rating value is 0.0 of 5. Read 0 Reviews Same page link.
 
(0)
70 wt. % in 1-propanol
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zirconium isopropoxide of Sponchia meets the instant limitation of at least 70%.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zirconium propoxide/1-propanol of Sponchia in the sol-gel process of Lichty in producing the zirconia nanoparticles.  The ordinary skilled artisan would have been motivated to do so as Sponchia teaches that the zirconia nanoparticles formed from this precursor produces uniform nanoparticles [0019]-[0021].

Considering Claim 12, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
The instant claim has been previously rejected as discussed above.
Lichty discloses a sol-gel process for producing an M-ferrite such as NiFe2O4 with zirconia for redox reactions as discussed above and [0051] but Lichty does not disclose the particular sol-gel process steps.
Amar discloses a sol-gel process as discussed above with calcination ranges as encompassed in the instant claim (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcination temperatures to form a solid particle from the gel.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 14 and 15, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty discloses a water-splitting reactor as disclosed above in which the nickel-ferrite-zirconia nanoparticles are placed [0058] with reduction temperatures of about 1000° to 1500°C and oxidation at 800° to 1400°C both of which overlap or encompass 
Although Lichty discloses coating the nanoparticles onto substrates for use in packed bed reactors [0014], Lichty is silent on the use of raschig rings.
Amar discloses a packed-bed reactor utilizing raschig rings (Experimental).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the raschig rings of Amar in the packed bed of Lichty.  The ordinary skilled artisan would be motivated to do so to coat the rings with the nickel-ferrite-zirconia nanoparticles for use in a packed bed reactor.
Considering Claim 16, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty discloses generating hydrogen by 5-cycles of redox reactions with water [0014], [0024], [0059] with total hydrogen generated during the 5 cycles exceeding 2.45 ml/g (Fig. 2).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty does not disclose the particular method of forming the nanoparticles.
Amar discloses the use of pluronic P123 (Experimental) which falls within the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize pluronic P123 to form the nickel-ferrite-zirconia nanoparticles of Lichty.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 as applied to Claim 11 and further in view of Blanco-Esqueda et al. (NPL, Adv. Mater. Sci. Eng, V 2015, pp 1-7, 2015) hereafter Blanco.
Considering claim 13, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty does not disclose coating the nanoparticles and measuring magnetic and electrical properties.
Blanco discloses nickel-ferrite core-shell particles which are coated with silver/silica and the magnetic properties determined (Experimental).
Therefore it would have been obvious to one of ordinary skill in the art to coat the nickel-ferrite-zirconia of Lichty with the coating of Blanco to avoid their magnetic agglomeration as taught by Blanco (Abstract).

Conclusion
	Claims 1-8 and 11-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732